                Case 2:21-cv-00696-TLN-KJN Document 32 Filed 08/02/21 Page 1 of 3



                                            United States District Court
                                            Eastern District of California




Government App Solutions, Inc.
                                                              Case Number: 2:21cv00696-TLN-KJN
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
The Federal Bureau of Investigation, et al.                   AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
James N. Tallberg                                        hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Toni Harp

On         11/21/1996              (date), I was admitted to practice and presently in good standing in the
      State of Connecticut Superior Court                (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:    7/27/2021                                 Signature of Applicant: /s/ James N. Tallberg



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
                Case 2:21-cv-00696-TLN-KJN Document 32 Filed 08/02/21 Page 2 of 3

Pro Hac Vice Attorney

Applicant's Name:                 James N. Tallberg
Law Firm Name:                    Karsten & Tallberg, LLC
Address:                          500 Enterprise Drive, Suite 4B


City:                             Rocky Hill                     State:       CT   Zip:   06067
Phone Number w/Area Code:          (860) 233-5600
City and State of Residence: Rocky Hill, CT
Primary E-mail Address:            jtallberg@kt-lawfirm.com
Secondary E-mail Address:


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Matthew C. Jaime
Law Firm Name:                    Matheny Sears Linkert Jamie LLP
Address:                          3638 American River Drive


City:                             Sacramento                     State:      CT    Zip:   95864-5901
Phone Number w/Area Code:          (916) 978-3434                         Bar #




                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated:   07/30/21
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                            Page 2
        Revised July 6, 2021
         Case 2:21-cv-00696-TLN-KJN Document 32 Filed 08/02/21 Page 3 of 3




                             State of Connecticut
                                 Supreme Court

       I, Carl D. Cicchetti, ChiefClerk of the Supreme Court ofthe State ofConnecticut and
keeper ofthe Seal thereof,

         Do hereby certify,     that, in the Supreme Court at Hartford

on the     21st   day of   November, 1996




                                      James N. Tallberg


                                                of


                                     Rocky Hill, Connecticut




having been examined and found duly qualified, was sworn as an attorney and admitted to
practice before all courts ofthis state, and that said attorney is a member of in good standing of
the Bar ofthis State pursuant to Practice Book §2-65.



                                      In Testimony Whereof,           I have hereunto set my hand

                                    and affix the Seal of the Supreme Court ofthe State of
                                                                              2
                                    Connecticut, at Hariford, th~               02~




                                                                Carl D. Cicchetti
                                                                    Chief Clerk
